Citation Nr: 0418630	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  96-38 169	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a fractured vertebra at L1, evaluated as 30 
percent disabling prior to June 18, 2001.

2.  Entitlement to an increased rating for post-operative 
residuals of a fractured vertebra at L1, evaluated as 50 
percent disabling from June 18, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Regional Office (RO) in Chicago, Illinois.  The veteran's 
case was remanded for additional development in March 2000 
and in June 2003.  During the pendency of this appeal, by 
rating action taken in August 2002, the RO granted a 50 
percent rating for the veteran's service-connected back 
disability, effective from June 18, 2001.  Consequently, the 
issues are as identified on the preceding page.  

Additionally, it should be pointed out that, following the 
Board's June 2003 remand the RO took action in January 2004 
to grant service connection for postoperative scars.  The 
veteran has not disagreed with the ratings assigned therefor.  


FINDINGS OF FACT

1.  Prior to June 18, 2001, the veteran's service-connected 
back disability was manifested pain and a moderate limitation 
of motion of the lumbar spine due to pain.

2.  After June 18, 2001, the veteran's service-connected back 
disability is manifested by constant pain and severe 
limitation of motion due to pain.


CONCLUSIONS OF LAW

1.  Prior to June 18, 2001, the criteria for an evaluation in 
excess of 30 percent for post-operative residuals of a 
fractured vertebra at L1 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 
4,45, 4.71a, Diagnostic Codes 5285, 5292, 5293, 5295 (2002).

2.  Subsequent to June 18, 2001, the criteria for a rating in 
excess of 50 percent for post-operative residuals of a 
fractured vertebra at L1 have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5285, 5292, 5293 (2002); 67 Fed. Reg. 53, 345-53,349 
(Aug. 22, 2002); Diagnostic Codes 5235-5243, as added by 68 
Fed. Reg. 51,454-51,458 (August 27, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from April 1969 to January 
1972.  A review of the veteran's service medical records 
(SMRs) reflects that the veteran was involved in a motor 
vehicle accident (MVA) in August 1969.  He suffered a 
compression fracture of L1.  A May 1970 orthopedic 
consultation report shows that the veteran was in a body cast 
for almost five months.  Function gradually returned, but the 
left lower extremity remained weak despite physical therapy.  
The impression was anterior compression fracture of L1 with 
posterior element arthrodesis T12-L3.  The veteran had pain 
at the site of a bone graft and at the operative site.  He 
was noted to have a good functional result with a solid 
arthrodesis.  The report noted that the veteran's function 
was too good to warrant a medical discharge.

The veteran went on to serve until his separation in January 
1972.  This included being deployed to Vietnam from June 1970 
to June 1971.  The remainder of the SMRs note a number of 
clinical entries where the veteran was evaluated for back 
pain.  

The veteran was afforded a VA orthopedic examination in March 
1972.  He complained of burning and pain in the left back and 
left hip.  He was noted to have a full range of motion of the 
lumbosacral spine.  There was no paravertebral spasm or 
atrophy but there was moderate tenderness to one finger 
palpation over the lumbosacral spine.  The diagnosis was 
spinal fusion for back injury, postoperative.  X-rays of the 
lumbosacral spine were interpreted to show an old compression 
fracture of L1 associated with moderately severe kyphotic 
deformity and with moderately severe narrowing of the 
interspace between T12 at L1.

The veteran was granted service connection for fracture of 
L1, postoperative fusion and arthritis of T12 at L1 in June 
1972.  He was assigned a 20 percent disability rating under 
Diagnostic Code 5285 which was, until September 23, 2003, 
used to evaluate disabilities related to fractures of the 
vertebrae.  38 C.F.R. § 4.71a.

The veteran's 20 percent disability rating remained in effect 
until 1992.  The veteran submitted a claim for an increased 
rating in September 1992.  Based on outpatient treatment 
records which noted a limited range of motion of the 
lumbodorsal spine and tenderness to palpation over the mid-
dorsal spine, the veteran's disability rating was increased 
to 30 percent in January 1993.  The evaluation was based on a 
20 percent rating for moderate limitation of motion of the 
lumbodorsal spine and a 10 percent rating for residuals of 
the fractured vertebra.

The veteran submitted his current claim for an increased 
rating in May 1996.  He said that he had had to stop work 
because of back pain and a heart condition.

The RO wrote to the veteran in July 1996 to advise him on the 
status of his claim.  He was informed that VA treatment 
records had been requested from several sources.  He was also 
informed that if he had any questions to contact the RO.  

Associated with the claims file were VA treatment records for 
the period from July 1995 to May 1996.  An entry dated in 
September 1995 noted that the veteran had complained of low 
back pain for the previous year and that the pain radiated 
down the posterior aspect of the lower extremities to the 
knees with the left being greater than the right.  He 
complained of numbness and tingling that extended to his 
right foot affecting all of his toes.  A previous magnetic 
resonance imaging (MRI) was interpreted to show a previous 
fracture of L1 and L2-L3 disc bulge with osteophyte.  The 
assessment was lumbar spine radiculopathy secondary to L2 and 
L3 disc bulge and posterior osteophyte.

The veteran was afforded a VA orthopedic examination in 
October 1998.  He complained of constant pain in his low 
back.  He said that it hurt all of the time and that there 
really were no flare-ups.  The examiner said that the veteran 
did use a cane and at times a lumbosacral corset.  The 
veteran said that sitting and walking increased his pain, as 
did standing and riding in a car.  He also said that changes 
in the weather affected his back and that he would experience 
morning stiffness.  The examiner reported that the veteran 
had a range of motion of forward flexion to 60 degrees, 
backward extension to 10 degrees with pain, lateral flexion 
of 15 degrees to the right and 25 degrees to the left, and 
rotation was noted to be at zero degrees bilaterally.  In 
regard to pain on motion the examiner remarked that this was 
not done for fear of pain.  He also stated that there was no 
fatigue, weakness or lack of endurance on examination.  He 
did note that the veteran had painful motion but with no 
spasm, weakness or tenderness.  No neurological deficit was 
elicited.  An x-ray of the thoracic spine was interpreted to 
show a prior fusion at T12-L1 junction.  The remainder of the 
thoracic spine was unremarkable.  An x-ray of the lumbar 
spine was interpreted to show a compression fracture of L1 by 
approximately 60 percent anteriorly and 40 percent 
posteriorly.  The diagnosis was compression fracture, L1, 
postoperative fusion.

The veteran submitted evidence that he was in receipt of 
Social Security Administration (SSA) disability benefits in 
October 1997.  He included a copy of a favorable decision by 
an Administrative Law Judge which found that the veteran was 
totally disabled as of April 30, 1996.  The veteran's 
disabilities were listed as coronary artery disease, residual 
effects of a prior heart attack, residual effects of a prior 
back injury, post-traumatic stress disorder, and depression.  
The medical records and other exhibits relied on for the 
decision were not included.

The veteran's claim was remanded by the Board in March 2000 
for additional development.  The veteran was to be afforded a 
new VA examination and the Social Security records were to be 
obtained as part of the directed development.

The RO wrote to the veteran in April 2000.  He was asked to 
provide any information that he had that would supplement his 
claim.  He was also informed that Social Security records had 
been requested in accordance with the Board's remand.

Associated with the claims file are two VA discharge 
summaries relating to periods of hospitalization in June and 
July 2000, respectively.  The veteran was treated primarily 
for depression and substance abuse.  The veteran was noted to 
ambulate with the help of a cane secondary to arthritic aches 
and pains.  There was some limited restriction of movement of 
the lumbosacral spine present, as well as pain.  There was no 
evidence of tenderness or muscle spasm.

Associated with the claims file are VA records for the period 
from June 2000 to October 2000.  The records primarily 
related to treatment for the veteran's depression.  However a 
note dated in September 2000 shows that the veteran 
complained of intolerable back pain.  He was noted to be 
placed on Valium which helped to relieve muscle spasms.

Also associated with the claims file are records from the 
SSA.  The veteran originally submitted a claim for benefits 
in June 1994.  The records show that the veteran suffered a 
heart attack in June 1994 and a majority of the records 
related to treatment at that time. A September 1994 
evaluation reported that the veteran complained of severe 
back pain and severe left leg pain.  The veteran was noted as 
being unable to bend over to pick up something off the floor.  
The veteran was noted to have soreness in his back and was 
able to lift his left leg only 10 to 15 degrees before pain 
and stiffness occurred in his buttock and back.  He was 
unable to walk on his heels, but he could walk on his toes.  
The impression was history of low back trauma with spinal 
fusion and bone graft, progressive back pain and sciatica.  A 
SSA report of contact dated in October 1994 noted that the 
veteran complained of a "good deal" of back pain.  He 
reported that his legs did not work right and that some days 
he could hardly walk.  Some days his wife needed to help him 
take a bath.

A disability medical report, dated in November 1994, noted 
that the veteran was referred for evaluation of myocardial 
infarction, chest pain, back pain, and sciatic nerve damage.  
In regard to the veteran's back pain he said that he had pain 
in his middle to lower back, left hip, and down his left leg.  
He also said that he had occasional shooting pains down his 
left leg and that these would come and go, but the pains were 
becoming more frequent.  Physical examination showed that 
there was tenseness in the erector spinae muscles, especially 
on the left.  The examiner noted that, when the veteran was 
asked to sit down and lie on his back he would have to turn 
to his side in order to lie down, and then turn to his back.  
The examiner reported the same difficulty as noted above with 
the veteran being unable to bend over and pick something up 
off the floor.  The examiner stated that the veteran had 
chronic low back pain with evidence of sciatica.  There was 
decreased range of motion in the back with evidence of muscle 
spasms.

Included with the SSA records were VA treatment records for 
the period from June 1992 to May 1997.  An orthopedic clinic 
note from July 1994 noted that the veteran was evaluated for 
lumbosacral pain with left-sided sciatica.  There was 
tenderness to palpation over the lower lumbar spine.  The 
physician reported that the veteran had a full range of 
motion about the lumbodorsal spine but said forward flexion 
was to 20 degrees.  There was no atrophy of the legs noted.  
Straight leg raising was positive in the left leg at 30 
degrees and in the right leg at 45 degrees.  The deep tendon 
reflexes (DTR) were 1+ and symmetrical bilaterally at the 
knees and ankles.  The assessment was healed compression 
fracture of T11-T12, L1 vertebrae, treated by two-level 
spinal fusion by history; and, probable bulging lumbar disc 
with left-sided sciatica.  The veteran was noted to have 
recurrent back strain with muscle spasm in September 1995.  A 
May 1997 physical therapy entry noted that the veteran had 
experienced increased sciatic pain over the last year.  
Walking and sleeping both increased his pain.  The veteran 
was noted to have a decrease in his range of motion.

VA treatment records for the period July 2000 to December 
2000 were associated with the claims file.  Many of the 
records related to treatment provided to help the veteran 
with his depression.  There was no direct treatment noted for 
the veteran's back pain other than ongoing medications and 
the provision of a back brace.

The veteran was afforded a VA orthopedic examination in June 
2001.  The veteran complained of constant pain.  He said that 
he had a transcutaneous electrical nerve stimulation (TENS) 
unit that he used to relieve his pain.  He also had a 
Fentanyl patch that he used for 24-hour relief.  He said that 
he was never completely pain free.  He walked with a Canadian 
crutch and limped on his left lower extremity.  He said that 
he was easily fatigued and could not endure work at all.  The 
veteran reported that the use of his back would produce more 
pain.  Bed rest was the only way to relieve the pain.  The 
veteran was reported to have pain with straight leg raising 
at 12 degrees bilaterally.  There was tenderness of the 
paravertebral muscle area.  The left sciatic nerve was tender 
from the pelvis to the left ankle and palpation produced pain 
on the entire left sciatic nerve.  The veteran was reported 
to have a range of motion for his back of flexion to 18 
degrees, no backward extension, left lateral motion was to 10 
degrees and right lateral motion was to 12 degrees.  The 
examiner did not report on the veteran's rotational range of 
motion.  An x-ray of the thoracic spine was interpreted as 
normal.  An x-ray of the lumbosacral spine was interpreted to 
show old L1 compression fracture.  The pertinent diagnoses 
were severe injury to the lumbosacral spine with crushed L1 
vertebra, with forward wedging of the L1 vertebra and with 
lordosis at the fracture site.  Postoperative fusion of the 
lumbosacral spine to the dorsal spine with severe limitation 
of motion.  Severe left sciatic neuropathy.

The veteran was afforded a VA neurology examination in June 
2001.  The examiner noted the history of the veteran's back 
injury in service.  On examination the veteran was observed 
as able to walk on his toes and heels.  He could not walk in 
tandem.  The examiner reported that the veteran could jog and 
bend and squat.  The examiner reported that the strength of 
the quadriceps, hamstrings, gastrocnemius, and toe muscles 
was normal.  He said that the anterior tibial and the 
peroneal muscles had a "braking" weakness.  He said that 
straight leg raising for the veteran was adequate 
bilaterally.  Superficial sensation and vibration was normal 
in all extremities; however, joint sense was slightly slow in 
the toes and trace figures were interpreted slightly slowly 
in the toes bilaterally.  The diagnoses were spinal vertebral 
trauma in 1969 with lower thoracic and lumbar vertebral 
damage with preserved reflexes and muscle bulk.  Trace figure 
interpretation in the feet was capricious and there was a 
"braking-type" weakness of the left anterior tibialis and 
peroneal muscles from the same trauma of 32 years ago.

The RO increased the veterans disability rating to 50 percent 
by way of the rating decision dated in August 2002.  The 
increase was based on the finding from the June 2001 VA 
examinations that the veteran had a severe limitation of 
motion of the lumbar spine.  His disability for limitation of 
motion was increased to 40 percent, and when added to a 10 
percent rating for deformity of a fractured vertebra, the 
veteran's new rating was 50 percent.  The effective date of 
the rating was June 18, 2001, the date of the VA examination.

The Board notes that the veteran was granted entitlement a 
total disability evaluation based on individual 
unemployability (TDIU) in September 2002.  The effective date 
of the TDIU rating was established as June 18, 2001.

The Board wrote to the veteran in December 2002 to advise him 
of the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), and its implementing 
regulations, codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The notice included advising 
the veteran of the criteria to be used to evaluate his claim 
and what evidence was necessary to substantiate a claim for 
an increased rating.  

The Board sent the veteran a second letter to advise him that 
the regulations used to evaluate certain back disabilities 
had been amended and that the Board would apply those 
regulations in the first instance in evaluating his claim.  
See Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  

As a result of a decision by the United States Court of 
Appeals for the Federal Circuit the Board was required to 
remand the case in June 2003.  In that regard, the RO was 
directed to provide the veteran with the notice and 
assistance required under the VCAA.  In addition, the RO was 
to evaluate whether the veteran was entitled to separate 
disability ratings for surgical residuals relating to his 
service-connected back disability.  Finally, the veteran was 
to be afforded a current VA examination that would take into 
account new criteria used to evaluate disabilities involving 
intervertebral disc syndrome.

The RO wrote to the veteran in June 2003 and informed him of 
what assistance the RO would provide.  He was told of the 
evidence of record.  He was asked to identify any additional 
information or evidence that could be obtained to support his 
claim.  He was also asked to inform the RO if he had nothing 
further to submit.

The veteran was afforded a VA orthopedic examination in 
October 2003.  The veteran indicated that he had pain in the 
thoracic and lumbar areas of his spine.  He said that he had 
pain all the time, with some radiation of pain into the left 
lower extremity.  The veteran reported that he experienced 
increased intensity with flare-ups; however, he repeated that 
he had constant pain.  The flare-ups would come with any type 
of strenuous activity such as stooping, bending, or lifting.  
The veteran did not use any walking or assistive devices.  
The examiner reported that the veteran had a very slight 
kyphosis in the distal thoracic and upper lumbar area.  The 
examiner also reported that the veteran had forward flexion 
of the dorsolumbar spine to 15 degrees, backward extension to 
zero degrees, lateral flexion to 10 degrees bilaterally, and 
rotation to 15 degrees bilaterally.  The examiner commented 
that the veteran had pain on all range of motion movements 
and stopped when the pain started.  There was no evidence of 
fatigue, weakness or lack of endurance during the 
examination.  Further, while there was painful motion, there 
was no spasm or tenderness.  There was no evidence of 
postural abnormalities or fixed deformities.  The sensory 
examination was described as normal as was the motor 
examination.  The reflexes were noted to be equal bilaterally 
in the lower extremities.  The examiner reported that the 
veteran had not experienced any episodes of incapacitation 
that required bed rest.

X-rays of the lumbosacral spine were interpreted to show a 
compression fracture of L1.  The compression appeared to be 
essentially unchanged.  X-rays of the thoracic spine were 
interpreted show mild degenerative changes with wire suture 
at the posterior element of T12-L1.  

The veteran was issued a supplemental statement of the case 
(SSOC) in January 2004.  In addition to adjudicating the 
veteran's claim based on the additional evidence added to the 
claims file, the SSOC also applied the changes in regulations 
pertaining to evaluations of disabilities of the spine.  This 
included the changes made effective in September 2002, as 
noted above, as well as changes made effective in 2003.  See 
68 Fed. Reg. 51,454-51,458 (Aug. 2003).

The veteran submitted a statement in February 2004 wherein he 
stated that he had nothing to add to his claim.  He asked 
that the RO proceed with the claim as he was in a lot of 
pain.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

As noted above, the regulations used to evaluate disabilities 
of the spine were amended twice during the pendency of the 
veteran's appeal.  The first change occurred in August 2002, 
effective as of September 23, 2002.  The change related to 
evaluating disabilities involving intervertebral disc 
syndrome (IVDS) under Diagnostic Code 5293.  The rating 
criteria pertaining to disabilities of the spine were amended 
again in August 2003, effective as of September 26, 2003.  68 
Fed. Reg. 51,454.  This change amended all of the diagnostic 
codes used to evaluate disabilities of the spine.  New rating 
criteria were also implemented.

The veteran was notified of the September 2002 change in 
regulations by the Board.  He was further notified of the 
September 2002 and September 2003 changes by the RO by way of 
a SSOC issued in January 2004.  The RO also applied the 
change in regulations in adjudicating the veteran's claim.  
As the veteran has been apprised of the new regulations and 
afforded an opportunity to comment or submit additional 
evidence on his behalf, there is no prejudice to the veteran 
in the Board's review of his claim under the three sets of 
criteria.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In this case the veteran's low back disability is currently 
rated as 50 percent disabling for postoperative residuals of 
a fractured vertebra at L1 under Diagnostic Code 5285-5292.  
38 C.F.R. § 4.71a (2003).  Diagnostic Code 5285 provides the 
rating criteria for residuals of a fractured vertebra.  
Diagnostic Code 5285 specifically provides that residuals of 
a fractured vertebra without cord involvement, but with 
abnormal mobility requiring a neck brace (jury mast) warrant 
a 60 percent rating.  Otherwise, residuals of a fractured 
vertebra should be rated in accordance with definite limited 
motion or muscle spasm, adding a separate 10 percent rating 
for demonstrable deformity of vertebral body.  Id.  In 
addition, a "Note" under Diagnostic Code 5285 provides that 
under both ankylosis and limited motion, ratings should not 
be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.

The medical evidence does not show that the veteran's back 
trauma with compression fracture at L1 results in abnormal 
mobility requiring a neck brace (jury mast).  However, x-rays 
of the lumbar spine from October 1998 reported that there was 
evidence of a compression of approximately 60 percent 
anteriorly and 40 percent posteriorly of the L1 vertebra.  
Accordingly, the 10 percent rating for vertebral deformity is 
warranted. 

Diagnostic Code 5292 pertains to limitation of motion of the 
lumbar spine.  The highest rating assignable for severe 
limitation of motion is a 40 percent rating.  As noted above, 
the veteran is currently rated at the maximum schedular 
evaluation for limitation of motion of the lumbar spine under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Prior to June 18, 2001, the veteran was evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5285-5292 as 30 percent 
disabled.  The 10 percent rating for the residuals of the 
compression fracture of the vertebra was assigned for 
deformity under Diagnostic Code 5285.  The 20 percent rating 
for moderate limitation of motion of the lumbar spine was the 
next to highest schedular rating under Diagnostic Code 5292.  
However, consideration of whether there was entitlement to a 
40 percent rating under Diagnostic Code 5292 is required for 
the period prior to June 18, 2001.

A review of the medical evidence of record does not suggest 
that the veteran suffered from a severe limitation of motion 
of the lumbar spine prior to June 18, 2001.  The October 1998 
VA examination report showed that the veteran had a 
significantly greater range of motion than at the time of the 
June 2001 VA examination.  Further, the outpatient treatment 
records, while noting complaints of pain and some restriction 
in motion, do not show evidence of a severe limitation of 
motion to warrant the assignment of a 40 percent rating under 
Diagnostic Code 5292.

An increased rating is also for consideration under other 
diagnostic codes.  Diagnostic Code 5293 is used to evaluate 
disabilities involving IVDS.  38 C.F.R. § 4.71a (2002).  
Under Diagnostic Code 5293 a 60 percent evaluation required 
evidence of pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  A 40 percent 
evaluation was warranted for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  

A review of the evidence shows that the veteran has had 
complaints of sciatica at times dating from 1994.  However, 
at his October 1998 examination there was no finding of 
sciatica.  No neurological deficit was elicited at the time.  
Records dated prior to the date of claim in May 1996 do show 
findings of a disc bulge at L2-L3 (September 1995 VA 
outpatient record).  Nevertheless, the evidence does not 
establish that the veteran had the required characteristic 
pain and demonstrable muscle spasm and neurological findings 
to warrant consideration of a disability rating under 
Diagnostic Code 5293.  Further, even if a rating under this 
code was considered, the remainder of the medical evidence 
prior to June 18, 2001, does not support a finding that the 
veteran satisfied the criteria for a 40 percent rating for 
IVDS under the regulations in effect for Diagnostic Code 5293 
prior to August 2002.  

Likewise the veteran did not exhibit severe symptoms of 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, to warrant a 40 percent 
evaluation under Diagnostic Code 5295.  38 C.F.R. § 4.71a 
(2002).

The Board has also considered other diagnostic codes for 
possible application.  There is no evidence of ankylosis of 
the complete bony spine to warrant the assignment of a 60 
percent rating under Diagnostic Code 5286.  Likewise, there 
is no evidence of ankylosis, favorable or unfavorable, of the 
lumbar spine to consider an increased rating under Diagnostic 
Code 5289.  38 C.F.R. § 4.71a (2002).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2003).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
However, when a disability is assigned the maximum rating for 
loss of range of motion, application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not required.  See Spencer v. West, 13 
Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

In this case the veteran told the VA examiner in October 1998 
that his back hurt all of the time and that he did not really 
experience flare-ups.  The range of motion measurements from 
that examination were taken to the point where the veteran 
would not go farther because of pain.  There was no evidence 
of spasm, weakness tenderness, atrophy, or deformity.  The 
outpatient records documented continued complaints of pain, 
increasing in 2000.  The veteran was prescribed Valium to 
help with his spasm and later Fentanyl to help with his 
complaints of pain (although some pain was attributed to his 
cervical spine).

The veteran's complaint of pain is contemplated in his 
current 20 percent rating for moderate limitation of motion.  
There is no objective clinical indication that the veteran's 
symptoms resulted in functional limitation to a degree that 
would support a rating in excess of the current 20 percent 
disability rating under Diagnostic Code 5292, or any other 
possibly applicable spinal disability diagnostic code.  Even 
when examined during a time when pain was evident, and 
presumably at its worst ("constant"), his motion was not 
severely limited.  In short, his disorder resulted in 
functional disability tantamount to moderate limitation of 
motion of the lumbar spine.

The Board has also considered the evidence received from the 
SSA in conjunction with the veteran's disability claim with 
that agency.  However, the veteran's SSA disability 
determination was based on a combination of medical 
disorders, with a heart disorder being of primary importance, 
most of which were not service-connected.  The evidence 
related to the veteran's service-connected back disability 
predated his current claim by several years.  Those records 
that were pertinent to the pending appeal documented 
complaints of back pain with some limitation of motion.  They 
did not provide any basis to conclude that the veteran 
warranted an increased rating prior to June 18, 2001.

Turning to the rating in effect since June 18, 2001, the 
Board notes that the veteran's current evaluation was 
assigned as a result of VA examination results from June 2001 
that showed evidence of severe limitation of motion and the 
compression deformity at L1.  As noted above, there is no 
basis for an increased rating for residuals of the fractured 
vertebra under Diagnostic Code 5285.  Further, the 40 percent 
rating assigned under Diagnostic Code 5292 is the maximum 
schedular evaluation for that code.

Two spinal diagnostic codes that would provide a rating in 
excess of 40 percent relate to complete favorable ankylosis 
of the spine or unfavorable ankylosis of the lumbar spine.  
Diagnostic Code 5286, Diagnostic Code 5289.  However, as 
previously noted, there is no evidence of complete favorable 
ankylosis to warrant a 60 rating under Diagnostic Code 5286 
and no evidence of any ankylosis of the lumbar spine, 
favorable or unfavorable, under Diagnostic Code 5289.  Thus, 
an increased rating under either of those diagnostic codes is 
not warranted.

The remaining diagnostic code for consideration is Diagnostic 
Code 5293 and a possible 60 percent rating for IVDS.  The 
only additional medical evidence of record after the June 
2001 VA examination consists of the report from an October 
2003 VA examination.  The veteran complained of pain in the 
thoracic and lumbar areas of the spine all of the time, with 
some radiation of pain in the left lower extremity.  The 
sensory examination was normal, as was the motor examination.  
The veteran's reflexes were noted to be equal bilaterally in 
the lower extremities.  Finally, the veteran was not found to 
have experienced any incapacitating episodes that required 
bedrest during the previous 12 months.

In assessing the June 2001 and October 2003 VA examination 
reports the Board cannot find that the veteran satisfies the 
criteria for a 60 percent rating under Diagnostic Code 5293.  
38 C.F.R. § 4.71a (2002).  The Board appreciates that the 
June 2001 VA orthopedic examiner reported that the veteran 
had severe left sciatic neuropathy.  However, the June 2001 
VA neurology examiner made no such finding.  The findings of 
a muscle examination of the quadriceps, hamstrings, 
gastrocnemius and toe muscles of both lower extremities was 
described as normal.  Reflexes were symmetric and active.  
There was evidence of trace figure interpretation in the feet 
and a "braking-type" weakness of the left anterior tibialis 
and peroneal muscles from the veteran's back injury.  The 
examiner did not find evidence of severe sciatic neuropathy.  
Even allowing for a finding of severe sciatic neuropathy, the 
remainder of the rating criteria are not present, based on 
the objective evidence of record.  Moreover, the veteran 
complained of only "some" radiation of pain into his left 
lower extremity at the time of his October 2003 VA 
examination.

The Board must also consider the change to the regulations 
made in August 2002.  The amended criteria direct that IVDS 
be evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The new criteria provide 
for a 40 percent disability rating where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation is for consideration where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  67 Fed. Reg. 54,349 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

It has not been shown that the veteran suffers from IVDS due 
to service-connected disability.  Even assuming, arguendo, 
that he does, the evidence does not show that he suffers from 
the requisite incapacitating episodes to warrant a 60 percent 
evaluation.  The October 2003 VA examiner specifically noted 
that the veteran had not been incapacitated where he had to 
go to bed in the previous 12 months.  Further, the veteran's 
orthopedic manifestation has been evaluated as severe 
limitation of motion of the lumbar spine.  He has been 
assigned a 40 percent evaluation in that regard, the highest 
schedular rating available for the applicable diagnostic 
code.  Finally, the evidence does not support a finding of a 
chronic neurologic component.  The veteran has had, at times, 
findings of left sciatic pain and sciatica, and other times 
only subjective complaints of some radiation of pain into his 
left leg.  

The regulations as amended from September 2003 establish new 
diagnostic codes for the various spine disabilities.  Other 
than a disability involving IVDS, the different disabilities 
are evaluated under the same set of rating criteria.  The new 
diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned where there is evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  Id.  68 Fed. Reg. 51,456.

In addition, several notes outline addition guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following:  difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

Plate V provides a pictorial of the normal range of motion 
for the cervical and thoracolumbar spine.  See 68 Fed. Reg. 
51,458.

In evaluating the veteran's disability in light of the new 
criteria, the Board finds that there is no basis for an 
increased rating.  In that regard, the Board notes that the 
veteran's range of motion forward flexion measurement, as 
reported on both the June 2001 and October 2003 VA 
examinations, satisfies the criteria for a 40 percent rating 
(forward flexion of the thoracolumbar spine 30 degrees or 
less).  That is the equivalent of the veteran's current 40 
percent rating for severe limitation of motion under prior 
Diagnostic Code 5292.  The new rating criteria incorporate 
pain into the 40 percent disability evaluation.  As before, 
there is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine for consideration of a 50 percent rating.

In addition, the veteran has previously been assigned a 10 
percent rating for a deformed vertebra under prior Diagnostic 
Code 5285.  Under the new regulations, a 10 percent rating is 
warranted where there is a vertebral body fracture with loss 
of 50 percent or more of the height under Diagnostic Code 
5235.  68 Fed. Reg. 51,456.  Adding a 10 percent rating to 
ratings based on limitation of motion or muscle spasm is not 
provided for in the new criteria.  See 68 Fed. Reg. 51,455.  
As noted in the x-ray results of October 1998, the veteran's 
compression fracture was found to represent a 60 percent 
compression anteriorly and 40 percent compression anteriorly.  
Even if 10 percent were added for this compression, a rating 
greater than that already assigned would not be warranted.

The Board has also considered the application of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca.  The veteran's range of motion has 
been determined to be limited by his pain, as demonstrated at 
the time of his June 2001 VA examination.  This limitation 
represented a significant decrease in his prior range of 
motion.  The range of motion was essentially unchanged at the 
time of the October 2003 VA examination.  The veteran 
continued to complain of constant pain, as he did in June 
2001.  There was no additional fatigue, lack of endurance, 
weakness, spasm or tenderness noted on the October 2003 
examination.  Further there were no additional outpatient 
treatment records to show that the veteran suffered from any 
additional functional impairment as a result of his pain.  In 
summary, there is no additional functional impairment 
demonstrated after June 18, 2001, that is not addressed in 
the veteran's 40 percent disability rating for his severe 
limitation of motion of the lumbar spine.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating in excess of 30 percent prior to June 18, 
2001, or an increased rating in excess of 50 percent from 
June 18, 2001.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).  The Board notes that 38 C.F.R. § 3.102 was amended 
in August 2001, effective as of November 9, 2000.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the change to 
38 C.F.R. § 3.102 eliminated the reference to submitting 
evidence to establish a well-grounded claim and did not amend 
the provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In deciding this case, the Board has considered the 
applicability of the VCAA and VA's implementing regulations.

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete an application for benefits.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(a)(3) 
(2002).  There is no outstanding information or evidence 
needed to complete an application for benefits in this case.  
The veteran has provided sufficient information to identify 
himself, the issues involved and the basis for his claim.

Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information and evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran is claiming an increased rating for his service-
connected back disability.  Service connection had been 
effect for almost 24 years at the time the veteran submitted 
his claim for an increased rating.  His current claim 
originated more than six years prior to the enactment of the 
VCAA.  The RO worked to develop the veteran's claim for an 
increased rating of his service-connected back disability in 
accordance with existing statutory and regulatory authority 
and caselaw prior to November 2000.

The Board wrote to the veteran to provide the notice required 
under the VCAA in December 2002.  However, the Board was 
required to remand the case to the RO to provide such notice 
in keeping with a decision from the Federal Circuit.

The RO wrote to the veteran in June 2003.  The RO also 
advised the veteran of the enactment of the VCAA and of the 
need to provide additional evidence in support of his claim 
for an increased rating.  He was informed as to what 
assistance VA would provide and what he should submit in 
support of his claim.  He was asked to identify any 
additional information or evidence that could be obtained to 
support his claim.  Finally, he was asked to notify the RO if 
he had nothing further to submit.

The veteran never responded to the RO's letter and there is 
no indication in the claims file that the letter was returned 
as undeliverable.

The veteran was issued a rating decision in January 2004 that 
granted additional service-connected disability benefits for 
other issues.  The rating decision also denied his claim for 
an increased rating and provided an explanation for that 
decision.  The veteran was issued a SSOC in January 2004 that 
reviewed the additional evidence added to the record.  The 
January 2004 SSOC also included a review of the veteran's 
service-connected back disability under the existing 
regulations, the changes made in August 2002 and the changes 
made in August 2003.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to show that an increased rating is 
warranted.  The veteran was kept informed of the evidence 
developed by VA.  In summary, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 as enacted by the VCAA and newly promulgated 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case VA and SSA records were obtained and associated 
with the claims file.  The veteran was afforded several VA 
medical examinations.  The veteran was afforded the 
opportunity to submit additional evidence on his own.  His 
case was remanded by the Board for additional development.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The Board is not 
aware of any outstanding evidence and the veteran has not 
alleged that there is outstanding evidence.  Therefore, the 
Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).


ORDER

Entitlement to a disability rating prior to June 18, 2001, in 
excess of 30 percent for post-operative residuals of a 
fractured vertebra at L1 is denied.

Entitlement to a disability rating from June 18, 2001, in 
excess of 50 percent for post-operative residuals of a 
fractured vertebra at L1 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



